Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-31 are pending. Claims 1, 14, and 23 are the independent claims. Claims 1, 10, 14, 21, and 23 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 04/27/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 04/27/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-31 under 35 U.S.C. § 112 (a), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-31 under 35 U.S.C. § 112 (a) have been withdrawn.
With respect to the claim rejections of claims 13 and 21-22 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 13 and 21-22 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 1-5, 7-8, 12, 14-17, 19, 23-27, and 29-30 under 35 U.S.C. § 102, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that the amendments directed towards “[calculating] the angular offset between the longitudinal axes exclusively via the sensed relationship orientation between the longitudinal axes of the vehicle system” are not disclosed by Bevly and the Office respectfully disagrees. Due to the language chosen for the amended limitation, many of the response to arguments presented in the previous office action dated 01/03/2022 still apply. The arguments presented by the applicant towards this amended limitation use a scope narrower than what is reflected in the claim language. The amended limitation does not state that only information from the two GPS receivers can be used to calculate the angular offset, instead merely stating that the angular offset is calculated “exclusively via the sensed relatively orientation between the longitudinal axes of the vehicle system”. This amendment does not limit how the sensed relationship orientation can be sensed or what data can be used to determine it, as long as that relationship orientation between the longitudinal axes is exclusively used to calculated the angular offset, which appears fairly redundant. Therefore the claims still do not preclude the use of additional information, so the relatively orientation between the longitudinal axes of the vehicle system can be determined using additional information, as is the case in Bevly, as long as the angular offset is calculated exclusively using the resultant sensed relatively orientation. As stated in the previous office action, if it is the Applicant’s intention for the current invention to operate solely on the data provided by the single GPS sensors listed in the current limitations, the claim language should reflect that particular sense of exclusivity. Some examples of language that is directed towards the exclusivity reflected in the Applicant’s arguments includes limiting the structure of the sensors to exclusively be a gps using language such as “consists of”, “includes exclusively”, or “includes only” instead of just “comprising” or “includes”. The exclusivity suggested in the arguments is directed towards the use of only gps data, but the claim language still does not reflect that. If the Applicant would like to discuss potential language directed towards exclusivity, they are encouraged to request an interview where that can be discussed.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-5, 7-8, 12, 14-17, 19, 23-27, and 29-30 under 35 U.S.C. § 102 remain.
With respect to the claim rejections of claims 6, 9-11, 13, 18, 20-22, 28, and 31 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claim, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees and the claim rejections of claims 6, 9-11, 13, 18, 20-22, 28, and 31 under 35 U.S.C. § 103 remain.
With respect to the claim rejections of claims 1-31 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the sensed relatively orientation”. Bypassing the antecedent basis issue for now, grammatically this appears incorrect. Claim 14 recites “the sensed orientation” and claim 23 recites “the sensed relative orientation”, so with that inconsistency it is unclear which language is intended.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Office Note:
The language of the claims is being interpreted according to language from ¶13 of the specification, wherein “the longitudinal axis 22 is the path or course along the ground that the respective vehicle will follow during travel unless external forces are exerted thereon” and not wherein the longitudinal axes necessarily extend along the length of the respective vehicle, as those are not always the same thing and gps sensors only appear capable of sensing the former, not the latter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensed relatively orientation of the longitudinal axes" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. The terms “a relative orientation of the first longitudinal axis” and “a relative orientation of the second longitudinal axis” have been previously introduced in the claim, which are sensed. However, it is indefinite as to what “sensed relatively orientation of the longitudinal axes” is being referred to. Is it one of the sensed relative orientations, both of the sensed relative orientations, or the relative orientation between the two previously introduced relative orientations? For the purpose of examination, the limitation will be interpreted as “the sensed relative orientations of the longitudinal axes”.
	Claim 23 recites “the sensed relative orientation of the longitudinal axes”, but bypassing the grammar issue, is substantively equivalent language and is rejected under a substantively equivalent rationale.
Claim 14 recites “the sensed orientation of the longitudinal axes” in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. The terms “a relative orientation of the first longitudinal axis” and “a relative orientation of the second longitudinal axis” have been previously introduced in the claim, which are sensed. However, it is indefinite as to what “sensed orientation of the longitudinal axes” is referring to. Only “relative” orientations have been introduced, no sole “orientation”. Is “the sensed orientation” referring to one of the sensed relative orientations, both of the sensed relative orientations, or a separate sensed orientation that is not relative? For the purpose of examination, the limitation will be interpreted as “the sensed relative orientations of the longitudinal axes”.
	Claims 2-13, 15-22, and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-5, 7-8, 12, 14-17, 19, 23-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bevly et al. (US 6,434,462 B1).
Regarding claim 1, Bevly discloses a vehicle system, comprising:
a first vehicle having a first longitudinal axis; a second vehicle operably coupled with the first vehicle and having a second longitudinal axis, wherein the second longitudinal axis of the second vehicle is movable between a first position where the second axis is aligned with the first axis and a second position where the second axis is angularly offset from the first axis; (Bevly Fig. 1-2 and column 1 line 49 through column 2 line 28 and column 2 lines 42-56)
and a controller arrangement, comprising:
a sensor arrangement, comprising:
a first sensor connected with the first vehicle, the first sensor includes a first global positioning system receiver and is configured to sense a relative orientation of the first longitudinal axis within a global coordinate system during travel of the first vehicle; (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 3 lines 6-8, and column 3 lines 31-34)
and a second sensor connected with the second vehicle, the second sensor includes a second global positioning system receiver and is configured to sense a relative orientation of the second longitudinal axis within a global coordinate system during travel of the second vehicle; and (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 2 lines 60-65, and column 3 lines 28-31)
a controller operably coupled the first sensor and the second sensor, wherein the controller is configured to calculate an angular offset between the first and second longitudinal axes exclusively via the sensed relatively orientation of the longitudinal axes of the vehicles of the vehicle system (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, and column 3 line 38 through column 4 line 64).
Regarding claim 2, Bevly discloses wherein the first vehicle includes a towing vehicle and the second vehicle includes towed vehicle (Bevly abstract and column 1 lines 49-57 and column 2 lines 47-56).
Regarding claim 3, Bevly discloses wherein the towing vehicle includes a semi-tractor (Bevly column 1 lines 6-9, column 1 lines 49-60, column 2 lines 45-48).
Regarding claim 4, Bevly discloses wherein the towed vehicle includes a semi-trailer (Bevly abstract and column Fig. 1-2).
Regarding claim 5, Bevly discloses wherein the second sensor is coupled to the second vehicle proximate a front end of the second vehicle (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 2 lines 60-65, and column 3 lines 28-31).
Regarding claim 7, Bevly discloses wherein the second sensor is located along the second longitudinal axis (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 2 lines 60-65, column 3 lines 28-31, and column 4 lines 43-48).  
Regarding claim 8, Bevly discloses wherein the angular offset is in a lateral direction (Bevly Fig. 1-2).
Regarding claim 12, Bevly discloses wherein the second vehicle is pivotably coupled with the first vehicle (Bevly column 2 lines 45-48).
With respect to claims 14-17, 19, 23-27, and 29-30: all limitations have been examined with respect to the system in claims 1-5, 7-8, and 12. The system taught/disclosed in claims 1-5, 7-8, and 12 clearly covers the limitations of claims 14-17 and 19 and can clearly perform the method of claims 23-27, and 29-30. Therefore claims 14-17, 19, 23-27, and 29-30 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1).
Regarding claim 10, Bevly discloses the claimed invention except for explicitly stating further comprising: a third vehicle operably coupled with the second vehicle and having a third longitudinal axis, wherein the third longitudinal axis of the third vehicle is movable between a third position where the third axis is aligned with the second axis and a fourth position where the third axis is angularly offset from the second axis, wherein the sensor arrangement further comprises a third sensor connected with the third vehicle, the third sensor includes a third global positioning system receiver and is configured to sense a relative orientation of the third longitudinal axis within the global coordinate system during travel of the third vehicle, and wherein the controller is configured to calculate an angular offset between the second and third longitudinal axes during travel of the second and third vehicles. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement the same system for the first articulation between the first and second vehicle for a second articulation between the second vehicle and a third vehicle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 11, Bevly discloses wherein the angular offset between the second and third axes is in the lateral direction (Bevly Fig. 1-2).
With respect to claim 21: all limitations have been examined with respect to the system in claims 10-11. The system taught/disclosed in claims 10-11 clearly covers the limitations of claim 21. Therefore claim 21 is rejected under the same rationale.
Claims 6, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Okada (US 2008/0027645 A1).
Regarding claim 6, while Bevly discloses a plurality of GPS devices that are used to determine the tractor’s position, which is located along the first longitudinal axis, Bevly does not explicitly state wherein the first sensor itself is located along the first longitudinal axis.
However, Okada teaches wherein the first sensor is located along the first longitudinal axis (Okada abstract and ¶12-14, 18). It is the Office's stance that the specification of placing the gps sensor along the longitudinal axis, without any explanation of any novel benefit of placing it along the longitudinal axis over other gps placements is a mere design choice. Choosing to place it along the longitudinal axis, without the recitation of a novel benefit, does not distinguish the invention over the prior art. If the structure and geometric parameters of the vehicle and its hitch point are known, as in Bevly, then a person could expect a similar result when calculating the articulation angle from placing the GPS at any fixed point on the vehicle. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any placement of the GPS would have been obvious and the design choice would have produced predictable results.
With respect to claims 18 and 28: all limitations have been examined with respect to the system in claims 1-2, 6, 8, and 12. The system taught/disclosed in claims 1-2, 6, 8, and 12 clearly covers the limitations of the system in claim 18 and can clearly perform the method of claim 28. Therefore claims 18 and 28 are rejected under the same rationale.
	Claims 9, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Headley (US 2015/0307129 A1).
Regarding claim 9, while Bevly discloses wherein the controller is operatively connected to the first vehicle, it does not explicitly state wherein the controller is actually located within the first vehicle.  
	However, Headley teaches wherein the controller is located within the first vehicle (Headley Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the articulation estimation device, as described by Bevly, to have the controller located in the first vehicle, as taught by Headley, because it creates a more robust system where the first vehicle contains most of the necessary parts for operation. This means that the second vehicle, or trailer, can be more easily interchangeable without duplication of parts. It would be more expensive to put the controller in every trailer, instead of just in the towing vehicle itself.
With respect to claims 20 and 31: all limitations have been examined with respect to the system in claims 1-2, 8-9, and 12. The system taught/disclosed in claims 1-2, 8-9, and 12 clearly covers the limitations of the system in claim 20 and can clearly perform the method of claim 31. Therefore claims 20 and 31 are rejected under the same rationale.
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Lavoie et al. (US 2018/0001928 A1).
	Regarding claim 13, Bevly does not explicitly state wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles.
	However, Lavoie teaches wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles (Lavoie Fig. 14 and ¶120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the articulation angle estimation device, as described by Bevly, to include a sensor along the pivot axis, as taught by Lavoie, because it creates a more robust system that provides a direct measurement of the articulation angle without the need for additional calculations or geometric considerations. Simplifying the process reduces the opportunities for error and reduces the number of devices or sensors necessary in the articulation angle determination process.
With respect to claim 22: all limitations have been examined with respect to the system in claims 1-2, 8, and 12-13. The system taught/disclosed in claims 1-2, 8, and 12-13 clearly covers the limitations of the system in claim 22. Therefore claim 22 is rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        August 29, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669